Citation Nr: 0326289	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy, to include as a result of herbicide 
exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel 




INTRODUCTION

The veteran served on active duty from July 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for acute and 
subacute peripheral neuropathy.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is thus presumed to 
have been exposed to herbicides.  

2.  There is no competent medical evidence of acute and 
subacute peripheral neuropathy at any time, either during or 
after military service.  


CONCLUSION OF LAW

Acute and subacute peripheral neuropathy was not incurred or 
aggravated in active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5100, 5102, 5103. 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

The claims folder reveals that the RO has, in July 2001 
correspondence, a rating decision in May 2002, and a 
statement of the case in August 2002, informed the veteran 
and representative of the evidence necessary to substantiate 
his pending claim.  He has been informed of the laws and 
regulations applicable to service connection claims in 
general and claims related to herbicide exposure.  The 
veteran and representative were informed of the specific laws 
and regulations governing VCAA.  The RO notified the veteran 
and representative of the types of evidence necessary to 
assist in support of his claims and has offered to assist him 
in collecting any relevant evidence which he might reasonable 
identify.  The RO collected all known available VA treatment 
records.  The veteran has been provided multiple VA 
examinations which are adequate for rating purposes.  The 
evidence on file does not show nor does the veteran contend 
that there are any additional relevant medical records or any 
other evidence available which have not been collected for 
review.  The Board finds that the veteran has been informed 
of the evidence which he must present, and the evidence which 
VA would collect on his behalf.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The duties to assist and notify 
under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.

In Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010, slip op. at 21, 
49 (Fed. Cir. Sept. 22, 2003), the US Court of Appeals for 
the Federal Circuit issued a decision, which invalidated 
38 C.F.R. § 3.159(b)(1) (2003), to the extent that it 
authorized VA to decide cases where no evidence had been 
submitted by a veteran after 30 days from the date of notice 
required by VCAA had been posted to the veteran, as 
unreasonable rulemaking in implementation of 38 U.S.C.A. 
§ 5103(b)(1) (West 2002), which provides a period of one year 
for evidence to be submitted.  

In this case, the RO's VCAA notification letter to the 
veteran of July 2001 asked for (but did not require) evidence 
to be submitted with 30 days.  When no evidence was received, 
the RO issued the rating decision on appeal 10 months later 
in May 2002.  It has now been over two years since the 
veteran was requested to submit evidence to support his 
claim.  Considering that the veteran has now had over two 
years to submit evidence, and that the voluminous evidence on 
file, including multiple VA examinations, does not anywhere 
include a diagnosis or finding of acute and subacute 
peripheral neuropathy, the Board concludes that it may now 
decide the veteran's claim in compliance with VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in line of 
duty by military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service (other specified diseases have longer periods to 
manifest, i.e., tuberculosis, which must manifest within 
three years), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam." 38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

Analysis:  The veteran is shown to have served in combat with 
the enemy in the Republic of Vietnam, and he received awards 
consistent with such service.  He is presently in receipt of 
a 100 percent evaluation for loss of use of both feet, a 30 
percent evaluation for a postoperative right knee 
replacement, and a 10 percent evaluation for lumbosacral 
strain.  His 100 percent evaluation has been in effect since 
January 1997.   

A March 1998 VA orthopedic examination noted that, in 
association with his service-connected disabilities of the 
feet and right knee, the veteran has hypoesthesia of the 
dorsum and lateral side of the right foot, and much of the 
leg below the knee.  There was peroneal nerve injury and 
numbness of the left foot, but this was attributable to a 
gunshot wound which occurred after service which was not 
service connected.  The veteran is also shown to have 
multiple disabilities which are not service connected, 
including liver cirrhosis, peptic ulcer disease, status post-
subtotal gastric resection, coronary heart disease with 
angina, congestive heart failure, and essential hypertension.

Review of the claims folder does not, however, show any 
clinical diagnosis or finding of acute and subacute 
peripheral neuropathy, at any time during or after military 
service.  Although the veteran is presumed to have had 
exposure to herbicide agents during service in Vietnam, the 
service medical records and records from soon after service 
do not demonstrate transient peripheral neuropathy that 
appeared within weeks or months of exposure to an herbicide 
agent and resolved within two years of the date of onset in 
accordance with 38 C.F.R. § 3.309(e).  Although neurological 
damage to the veteran's lower extremities, which is 
attributable to military service, is documented, such damage 
is already recognized and fairly evaluated for his service 
connected loss of use of both feet (100 percent) and 
postoperative right knee replacement (30 percent).  Separate 
and apart from such neurological impairment (and similar 
impairment to the left leg due to a non-service connected, 
post-service injury), however, there is simply no competent 
clinical evidence that the veteran has acute and subacute 
peripheral neuropathy.  In the complete absence of such 
evidence, his claim of service connection for this disorder 
must be denied.  


ORDER

Service connection for acute and subacute peripheral 
neuropathy, to include as a result of herbicide exposure, is 
denied



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

